ORDER

PER CURIAM.
Branden Jones (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing. In his sole point on appeal, Movant claims his trial counsel was ineffective because counsel: (1) unreasonably advised Movant to waive his right to a jury trial; and (2) faded to inform Movant of the consequences of waiving his right to a jury trial, so that his waiver was not knowingly and intelligently made.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detañed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).